Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-19-00085-CR

                                          Jordan NETHERLY,
                                                Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 290th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2017CR11494
                            Honorable Melisa C. Skinner, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: August 21, 2019

DISMISSED FOR WANT OF JURISDICTION

           Appellant, proceeding pro se, seeks to appeal the trial court’s denial of her post-conviction

application for writ of habeas corpus filed pursuant to article 11.07. See TEX. CODE CRIM. PROC.

ANN. art. 11.07, § 3(a). Under the exclusive procedure outlined in article 11.07, only the

convicting trial court and the court of criminal appeals have jurisdiction to review the merits of a

post-conviction habeas petition; there is no role for the intermediate courts of appeals in the

statutory scheme. Id. art. 11.07, § 5 (“[a]fter conviction the procedure outlined in this Act shall be

exclusive and any other proceeding shall be void and of no force and effect in discharging the
                                                                                   04-19-00085-CR


prisoner”). Only the Court of Criminal Appeals has jurisdiction to grant post-conviction release

from confinement for persons with a felony conviction. TEX. CODE CRIM. PROC. ANN. art. 11.07,

§ 3; Hoang v. State, 872 S.W.2d 694, 697 (Tex. Crim. App. 1993); In re Stone, 26 S.W.3d 568,

569 (Tex. App.—Waco 2000, orig. proceeding). The intermediate courts of appeals have no

jurisdiction over post-conviction writs of habeas corpus in felony cases. Bd. of Pardons & Paroles

ex rel. Keene v. Court of Appeals for the Eighth District, 910 S.W.2d 481, 483 (Tex. Crim. App.

1995) (orig. proceeding); see In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San Antonio

1998, orig. proceeding); Ex parte Ngo, No. 02-16-00425-CR, 2016 WL 7405836, at *1 (Tex.

App.—Fort Worth Dec. 22, 2016) (mem. op., not designated for publication) (appeal dismissed

for lack of jurisdiction). Therefore, we ordered appellant to show cause why this appeal should

not be dismissed for lack of jurisdiction. Appellant did not respond. Accordingly, this appeal is

dismissed for want of jurisdiction.

                                                 PER CURIAM

DO NOT PUBISH




                                               -2-